  Case 14-10524           Doc 171      Filed 04/18/19      Entered 04/18/19 12:15:55        Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF LOUISIANA

IN RE: TERI R. KIEFER                                                          CASE NO: 14-10524
       DEBTOR                                                                  CHAPTER 13 CASE

  OBJECTION TO PROOF OF CLAIM #8 U.S. Bank Trust National Association as Trustee of Tiki
   Series III Trust and OBJECTION TO RESPONSE TO NOTICE OF FINAL CURE PAYMENT

           NOW INTO COURT, through undersigned counsel, comes Teri Kiefer, Debtor herein, who in

response to the proof of claim filed herein by U.S. BANK, Claim #8, with respect represents as follows:

                                                      1.

           Capital One, N.A. filed a proof of claim, Claim #8, in the amount of $35,745.73. The claim was

stated as “in rem only” against Houston W. Rehm. Notice of transfer to MTGLQ Investors, LP was filed on

January 30, 2018. Rushmore Loan Management Services was the servicing entity. Notice of transfer to

U.S. Bank was filed on September 20, 2018. SN Servicing Corp. is the servicing entity. RESPONSE TO

NOTICE OF FINAL CURE was filed by U.S. Bank was filed on March 3, 2019.

                                                      2.

           The debtor objects to Claim 8 since the claim filed confirms and was admitted by Capital One that

the debt is a debt against Houston W. Rehm, not the debtor, and is in rem only. The debtor seeks

disallowance of the claim and/or withdrawal of the claim since the claim is not the personal obligation of

the debtor. The debtor objects to the RESPONSE TO NOTICE OF FINAL CURE on the same basis. The

debtor and Capital One agreed that the debtor was not obligated personally to cure pre-petition arrears or

pay the debt. Alternatively, the debtor disputes the accuracy of the pre-petition arrears and post-petition

arrears.

                                                      3.

           Debtor requests that the claim and the response be disallowed or withdrawn by U.S. Bank.
  Case 14-10524        Doc 171     Filed 04/18/19     Entered 04/18/19 12:15:55     Page 2 of 2




       WHEREFORE, the Debtor prays that the proof of claim of U.S. Bank., Claim #8, be disallowed,

and the response withdrawn and for all other relief this Court deems appropriate.

                                             Respectfully submitted:
                                             HERPIN LAW FIRM, LLC
                                             200 Government Street, Ste. 200
                                             Baton Rouge, LA 70802
                                             Telephone: (225) 242-2227
                                             _s/James M. Herpin________________
                                             James M. Herpin, Bar Roll #18257
                                             Attorney for Debtor
